Citation Nr: 0838097	
Decision Date: 11/05/08    Archive Date: 11/18/08

DOCKET NO.  05-22 774A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a left shoulder 
disability.

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
a left shoulder disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The veteran served on active duty from May 1972 to April 1975 
and from July 1975 to March 1983.
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by a Department of 
Veterans Affairs (VA) Regional Office (RO), including a 
rating decision dated in January 2002, which denied service 
connection for a left shoulder disability and carpal tunnel 
syndrome.  A Statement of the Case (SOC) was issued in March 
2003 and the veteran submitted a VA Form 9 in May 2003.  An 
Informal Conference was held in June 2005 and the associated 
Decision Review Officer (DRO) conference report indicates the 
veteran was withdrawing the issues of service connection for 
carpal tunnel syndrome and for a left shoulder disability on 
a direct basis.  In a statement dated June 15, 2005, the 
veteran indicated he was withdrawing the issue of service 
connection for carpal tunnel syndrome.  He did not, however, 
submit a withdrawal in writing of the left shoulder issue.  
See 38 C.F.R. § 20.204 (2007).  The veteran continued to 
pursue the left shoulder claim on a direct basis and it was 
readjudicated in the February 2008 SSOC.  Thus, this matter 
remains on appeal.

A rating decision dated in November 2002 denied entitlement 
to compensation under 38 U.S.C.A. § 1151 for a left shoulder 
disability, and the veteran also perfected an appeal of this 
issue.

A DRO hearing was held in November 2007.  In May 2008, a 
hearing was held before the undersigned sitting at the RO.  
At that time, the veteran submitted additional evidence with 
a waiver of RO jurisdiction.  In July 2008, the veteran also 
submitted additional evidence (VA records), but without a 
waiver.  This evidence shows continued treatment for left 
shoulder disability and essentially duplicates evidence 
already of record.  The Board finds that a remand for 
consideration of this evidence by the RO in the first 
instance is not required and would serve no useful purpose.  
38 C.F.R. § 20.1304 (2007); see Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).

The issue of entitlement to compensation under 38 U.S.C.A. 
§ 1151 for a left shoulder disability is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.

The Board has considered whether or not it is permissible to 
adjudicate the claim of service connection for a left 
shoulder disability while also remanding the claim for 
compensation under 38 U.S.C.A. § 1151 for a left shoulder 
disability.  However, though the Board recognizes that both 
issues involve the same left shoulder disorder, the Board 
finds that they do constitute separate and distinct claims in 
that the veteran is seeking two distinct benefits.  In this 
regard, the Board has considered the decision of Schroeder v. 
West, 212 F.3d 1265, 1269 (Fed. Cir. 2000), wherein the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) concluded that a "claim" should be 
defined broadly as an application for benefits for a current 
disability.  See also Rodriquez v. West, 189 F.3d 1351, 1353 
(Fed. Cir. 1999). The Court applied this definition of a 
"claim" in Bingham v. Principi, 18 Vet. App. 470, 474 
(2004), holding that "direct and presumptive service 
connection are, by definition, two means (i.e. two theories) 
by which to reach the same end, namely service connection," 
and that it therefore "follows logically that the appellant, 
in seeking service connection ... did not file two separate 
claims" but rather one claim.  See also Roebuck v. 
Nicholson, 20 Vet. App. 307 (2006). 

The Board finds those cases to be clearly distinguishable 
from this case, however, in that the each dealt with separate 
theories of entitlement that were all ultimately put forth in 
support of claims for service connection.  In this case, 
however, the veteran is seeking two distinct benefits.  
Specifically, unlike claims for service connection, which 
rest on a disability having been found to have been incurred 
in or aggravated by service, a claim for compensation under 
38 U.S.C.A. § 1151 rests on a disability having been found to 
be the result of medical treatment at a VA facility.  
Therefore, as the ultimate benefits being sought are 
distinct, the Board finds that it may proceed with 
adjudication of his service connection claim while also 
remanding the claim for compensation under 38 U.S.C.A. 
§ 1151.


FINDINGS OF FACT

The preponderance of the evidence is against a finding that 
the veteran's current left shoulder disability is related to 
active military service or service-connected disability; and 
there is no evidence of left shoulder arthritis manifested to 
a compensable degree within one year following discharge from 
service.


CONCLUSION OF LAW

Service connection for a left shoulder disability is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1131 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United 
States Court of Appeals for Veterans Claims (Court) held that 
VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his or her possession that 
pertains to the claim.  The requirement of requesting that 
the claimant provide any evidence in his possession that 
pertains to the claim was eliminated by the Secretary during 
the course of this appeal.  See 73 Fed. Reg. 23353 (final 
rule eliminating fourth element notice as required under 
Pelegrini II, effective May 30, 2008).  Thus, any error 
related to this element is harmless. 

The VCAA notice requirements apply to all five elements of a 
service connection claim.  These are: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Notice must be provided prior to an initial unfavorable 
decision by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if 
VCAA notice is provided after the initial decision, such a 
timing error can be cured by subsequent readjudication of the 
claim, as in a SOC or Supplemental Statement of the Case 
(SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006).

A claim for service connection for a left shoulder disability 
was inferred from the veteran's May 2001 claim for a 
convalescence rating following left shoulder surgery.  A 
letter dated in August 2001 notified the veteran of the 
evidence necessary to substantiate a claim for service 
connection.  A letter dated in January 2003 advised the 
veteran of the evidence necessary to substantiate a service 
connection claim and advised him of the information and 
evidence VA would obtain and of the information and evidence 
he was responsible for providing.  A letter dated in July 
2003 addressed service connection for a left shoulder 
disability and advised the veteran that he should submit 
evidence of chronic left shoulder disability during service 
or evidence of continued symptoms since service.  The June 
2005 DRO conference report specifically notes that "[t]he 
veteran was advised that in order to establish a grant for 
service connection for his left shoulder condition on a 
direct basis, the evidence must show that this condition 
began in service or was caused by some event or experience in 
service."  The claim was readjudicated by SSOCs dated in 
October 2003 and February 2008.  The veteran was provided 
information regarding the assignment of disability ratings 
and effective dates in a letter dated in April 2008.  The 
Board acknowledges that the claim was not readjudicated 
following this notice.  

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals, Federal Circuit (Federal 
Circuit) held that any error by VA in providing the notice 
required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) 
is presumed prejudicial and that once an error is identified 
by the Veterans Court, the burden shifts to VA to demonstrate 
that the error was not prejudicial.  Lack of prejudicial harm 
may be shown in three ways: (1) that any defect was cured by 
actual knowledge on the part of the claimant, (2) that a 
reasonable person could be expected to understand from the 
notice what was needed, or (3) that a benefit could not have 
been awarded as a matter of law.  Id. at 889.  In order for 
the Court to be persuaded that no prejudice resulted from a 
notice error, the record must demonstrate that, despite the 
error, the adjudication was nevertheless essentially fair.  
Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).

Overall, review of the record shows that the veteran has been 
advised of the information necessary to substantiate a claim 
for service connection and has had an opportunity to 
meaningfully participate in the adjudicative claims process.  
He has submitted extensive written argument.  He has also had 
opportunities to present evidence and argument at the 
Informal Conference, DRO hearing, and travel Board hearing.  
Any errors or deficiencies regarding notice or the timing 
thereof are not considered prejudicial.  

Under VCAA, VA also has a duty to assist the veteran in the 
development of a claim.  This includes assisting the veteran 
in procuring service treatment records, relevant treatment 
records, and providing a VA examination when necessary.  
38 U.S.C.A. § 5103A (West 2002 & Supp. 2007); 38 C.F.R. 
§ 3.159 (2007).

The claims file contains the veteran's service treatment 
records, service personnel records, VA medical center (VAMC) 
records, and records from the Social Security Administration 
(SSA).  The claims file also contains records from Ohio State 
University Medical Center.  Records were requested from the 
Northside Medical Center but a negative response was received 
in March 2005.

The veteran underwent a VA examination in September 2001.  
The veteran most recently underwent a VA examination in 
January 2008 and a medical opinion was obtained.  At the 
travel board hearing, the veteran indicated he did not think 
that all of his service records were considered by the 
examiner.  Review of the examination report, however, 
indicates that the claims file was reviewed.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II. Factual Background

Service personnel records show that the veteran served in 
various billets, including on an aircraft carrier.  Naval 
rate was reported as AN (airman) and ABH (aviation boatswain 
mate - handling).  

Service records show that the veteran was seen in the 
emergency room on September 30, 1977.  He reported that he 
fell off of steps.  Objectively, there were multiple 
abrasions, laceration to the forehead, face, shoulder, arms, 
left knee, and ankle.  There was full range of motion in all 
extremities except the forearm.  X-rays were taken of the 
left forearm (fracture distal 1/3 radius) and left foot, 
ankle (no fracture noted).  Assessment was multiple 
abrasions/contusions; laceration right forehead; and fracture 
left radius.  The veteran was admitted to the hospital in 
October 1977.  It was noted that on September 30, 1977, he 
was involved in a motorcycle accident with a left arm injury.  
Physical examination was normal except for the midshaft of 
the left radius.  Range of motion in the shoulder was 
reported as full.  The veteran underwent left forearm 
surgery.  Diagnosis was transverse fracture radius, midshaft, 
status post open reduction, internal fixation with Richards's 
compression plate.  The plates were removed from the left 
radius in November 1978.  Complaints or disability related to 
the left shoulder were not noted on the March 1983 separation 
examination.  

On VA examination in June 1983, range of motion of the 
shoulders was reported as full.

VA record dated in November 1995 indicates that the veteran 
was status post altercation and had been hit by a baseball 
bat in the face, head, back, and shoulder.  The veteran 
sustained various injuries, including a contusion on the left 
arm.  In October 1998, the veteran reported left shoulder 
pain and that he had a left shoulder fracture when he fell 
from an aircraft carrier.  In November 1998, the veteran was 
seen with complaints of continued left shoulder pain and 
decreased range of motion.  Assessment was left shoulder pain 
secondary to prior injury.  In an April 2001 orthopedic note, 
the veteran reported that he was knocked down by a Harrier 
jet and sustained various injuries, including a fracture of 
the left radius and partial bilateral shoulder separations.  
The veteran underwent left shoulder surgery in May 2001.  
Postoperative diagnosis was (1) left rotator cuff tear; (2) 
left rotator interval deficiency; (3) left shoulder 
impingement syndrome; and (4) left acromioclavicular joint 
arthritis.  

On VA examination in September 2001, the veteran reported 
that he hurt his left forearm and shoulder during service.  
Diagnosis was postop rotator cuff repair, left shoulder.  The 
examiner indicated it was less likely than not that the left 
shoulder rotator cuff tear was related to the veteran's left 
forearm fracture.  It was noted that this was a separate 
injury.

In a January 2002 statement, the veteran reported that he was 
blown off of the flight deck and fell down a ladder well, 
separating both shoulders.  In an April 2002 statement, the 
veteran reported bilateral shoulder separations at least 
three times while in the service.  He indicated that a 
corpsman popped them back in and sent him back to the flight 
deck.  In a June 2005 statement, the veteran reported that 
the accident happened during a hazing and unauthorized 
initiation as a crash crew rescue firefighter and that it was 
covered up by his superiors as a "motorcycle accident" 
and/or a "fall down the stairs."
 
At the DRO hearing in November 2007, the veteran reported he 
was involved in a motorcycle accident and separated his 
shoulder and fractured his left forearm.  He indicated that a 
corpsman reset his shoulder.  The veteran reported extensive 
use of the arms and shoulders while working on the flight 
deck and that he has had continued shoulder problems since 
discharge.  He denied any post service shoulder injuries.  

The veteran underwent additional VA examination in January 
2008.  The claims file was available and was reviewed.  Based 
on review of the file and examination, diagnosis was chronic 
left shoulder rotator cuff tear status post failed surgical 
repair May 2001 with mild degenerative change of the AC joint 
with osteophytosis per the September 2007 MRI of the left 
shoulder.  The examiner indicated it was less likely as not 
that the veteran's current left shoulder arthritis had its 
onset with the noted injury and treatment during service.  
The examiner indicated this conclusion was based on medical 
literature review, medical record review, and clinical 
experience.  

VAMC records show continued complaints of and treatment for 
left shoulder pain and disability.

At the travel board hearing in May 2008, the veteran reported 
his first shoulder injury was in 1980.  He indicated he was 
directing in a British Harrier and he lost his footing and 
rolled off the edge of the ship resulting in a fractured 
kneecap, compound fracture of the arm, and bilateral shoulder 
separation.  He indicated that he landed in the steel catwalk 
net that keeps you from falling in the water.  He testified 
that his arm was popped back in to the socket and he was 
treated for abrasions on his shoulder.  He reported 
subsequent chronic active duty dislocations, but none 
following service.  

SSA records indicate the veteran applied for benefits.  He 
reported he was unable to work due to multiple disabilities, 
including his left shoulder.  Information received from SSA 
consists largely of VAMC treatment records already contained 
in the claims file.  

III. Analysis

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002 & Supp. 2007); 38 C.F.R. § 3.303 (2007).

With chronic disease shown as such in service so as to permit 
a finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2007).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d) (2007).

In order to establish direct service connection for a 
disorder, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Gutierrez v. Principi 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)).

Service connection will be presumed for certain chronic 
diseases, including arthritis, if manifest to a compensable 
degree within one year after discharge from service.  38 
U.S.C.A. §§ 1101, 1112 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.307, 3.309 (2007).

Service connection may also be granted for disability 
proximately due to or the result of service-connected 
disability.  38 C.F.R. § 3.310 (2007).  Notice is taken that, 
effective October 10, 2006, 38 C.F.R. § 3.310 was amended in 
order to implement the holding in Allen v. Brown, 7 Vet. App. 
439 (1995) regarding secondary service connection on the 
basis of the aggravation of a nonservice-connected disorder 
by a service-connected disability.  See 71 Fed. Reg. 52744 
(2006).  Although the VA has indicated that the purpose of 
the regulation was merely to apply the Court's ruling in 
Allen, it was made clear in the comments to the regulation 
that the changes were intended to place a burden on the 
claimant to establish a pre-aggravation baseline level of 
disability for the nonservice-connected disability before an 
award of service connection based on aggravation may be made.  
This had not been the VA's practice and thus suggests that 
the recent change amounts to a substantive change in the 
regulation.  For this reason and as the veteran's claim was 
pending before the regulatory change was made, the Board will 
consider the veteran's claim under the prior version of 38 
C.F.R. § 3.310 as it is more favorable to the veteran.

Service treatment records do not show evidence of a left 
shoulder injury, other than abrasions noted in 1977, and they 
are negative for any evidence of chronic left shoulder 
disability.  The Board has considered the veteran's 
statements that he injured or dislocated his left shoulder on 
various occasions during active service.  The veteran is 
competent as a lay person to describe pain in his left 
shoulder.  See Charles v. Principi, 16 Vet. App. 370, 374-75 
(2002) (appellant competent to testify regarding symptoms 
capable of lay observation).  The veteran's reports of 
working on the flight deck are consistent with the 
circumstances of his service.  On review, however, the 
information provided by the veteran as to the nature and 
severity of his alleged injury/injuries is very inconsistent.  
For example, he has reported the alleged injury occurred 
during a hazing or while working on the flight deck, while 
the service records show that it happened during a fall down 
the stairs or during a motorcycle accident.  Given the 
inconsistencies in the record, the veteran's statements 
regarding in-service left shoulder dislocations are not 
considered credible.  

In reaching this conclusion, the Board has considered the 
decision in Buchanan v. Nicholson, 451 F.3d 1331 (2006), 
wherein the Federal Circuit determined that the Board had 
erred by finding that a claimant's report of in-service 
psychiatric symptoms lacked credibility solely because there 
was no objective medical evidence corroborating those 
symptoms at the time.  The Board believes, however, that the 
instant case is clearly distinguishable as the Board is not 
relying merely upon a general absence of complaints during 
service.  Instead, the Board is relying on service records 
showing an injury to the left radius and not documenting any 
shoulder injury other than abrasions with range of motion of 
the shoulder being reported as full.  Additionally, although 
the veteran had treatment for other disabilities during 
service and even underwent a medical board in 1982, there is 
no evidence of left shoulder disability or treatment 
following the 1977 accident.  Complaints related to the left 
shoulder were not noted at separation and range of motion of 
the left shoulder was full at the VA examination shortly 
following discharge from service.  

The Board acknowledges the veteran's belief that his current 
left shoulder disability is related to military service.  The 
veteran, however, is not competent to provide a medical 
etiology opinion.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494- 95 (1992).  The Board also acknowledges the 
November 1998 statement by a VA nurse practitioner indicating 
that the veteran's left shoulder pain was secondary to the 
prior injury.  This statement, however, is based on 
information supplied by the veteran (of a shoulder fracture 
during service), and as discussed above, this history is not 
supported by evidence of record.  See Kowalski v. Nicholson, 
19 Vet. App. 171 (2005) (holding that the Board may reject a 
medical opinion that is based on facts provided by the 
veteran that have been found to be inaccurate or that are 
contradicted by other facts of record). 

The January 2008 examiner determined there was no 
relationship between current left shoulder disability and the 
noted treatment and injury during service.  This opinion was 
based on a review of the claims file and is supported by 
adequate rationale.  As such, it is considered highly 
probative.

The Board has also considered whether service connection is 
warranted on a secondary or presumptive basis.  The record, 
however, does not contain any medical evidence relating the 
current left shoulder disability to the service-connected 
left forearm and there is no evidence of left shoulder 
arthritis manifested to a compensable degree within one year 
following discharge from service.  As noted, in September 
2001, a VA examination found that the veteran's left shoulder 
disability was unrelated to his service-connected left 
forearm injury, and there is no contrary medical opinion of 
record.

In summary, for the reasons and bases set forth above, the 
Board finds that the preponderance of the evidence is against 
the veteran's claim for service connection for a left 
shoulder disability and the doctrine of reasonable doubt is 
not for application.  See 38 U.S.C.A. § 5107(b) (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.102 (2007).  


ORDER

Entitlement to service connection for a left shoulder 
disability is denied.


REMAND

Rating decision dated in November 2002 denied entitlement to 
compensation under 38 U.S.C.A. § 1151 for a left shoulder 
disability.  The veteran disagreed with this decision and a 
SOC was issued in June 2005.  A Form 9 was received in July 
2005.  
Additional evidence was received subsequent to the June 2005 
SOC.  A SSOC was furnished in February 2008, which addressed 
service connection for a left shoulder disability.  There is 
no indication that entitlement to compensation under 
38 U.S.C.A. § 1151 for a left shoulder disability was 
considered.  

Pursuant to regulation, evidence received prior to the 
transfer of the records to the Board after an appeal has been 
initiated (including evidence received after certification 
has been completed) will be referred to the appropriate 
rating or authorization activity for review and disposition.  
If the SOC and any prior SSOC's were prepared before the 
receipt of the additional evidence, a SSOC will be furnished 
to the appellant and his or her representative as provided in 
§ 19.31 of this part, unless the additional evidence received 
duplicates evidence previously of record which was discussed 
in the SOC or a prior SSOC or the additional evidence was not 
relevant to the issue, or issues on appeal.  38 C.F.R. 
§ 19.37(a) (2007).  

Review of the record shows that a substantial amount of 
evidence was received following the June 2005 SOC.  This 
includes the transcript of the November 2007 DRO hearing 
wherein the veteran testified that he thought VA's actions 
could be considered negligent.  The evidence received 
following the June 2005 SOC is relevant to the veteran's 
§ 1151 claim and a remand is required so that the RO may 
consider this evidence in connection with that claim.  

Accordingly, the case is REMANDED for the following action:

1.	 Readjudicate the issue of entitlement 
to compensation under 38 U.S.C.A. § 1151 
for left shoulder disability.  All 
evidence received since the June 2005 
SOC should be considered.  If the 
benefit sought on appeal remains denied, 
the veteran and his representative 
should be provided with a SSOC.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


